 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RICHARD MONTEZ,                                  )   Case No.: 1:18-cv-0474 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANT’S MOTION
                                                      )   FOR AN EXTENSION OF TIME
13          v.                                        )
14   NANCY A. BERRYHILL,                              )   (Doc. 17)
     Acting Commissioner of Social Security,          )
15                                                    )
                    Defendant.                        )
16                                                    )
                                                      )
17
18          On January 18, 2019, Defendant filed a stipulation of the parties, requesting an additional seven
19   days to file an opening brief. (Doc. 19) The Scheduling Order allows for a single extension of thirty
20   days by the stipulation of the parties (Doc. 4 at 4), which was previously used by Plaintiff in this action.
21   (Docs. 10, 11) This is now the third request for an extension by the parties. (See Docs. 10, 14, 17)
22          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be
23   made by written motion and will be granted only for good cause.” (Doc. 5 at 4) Accordingly, the
24   Court construes the stipulation of the parties to be a motion by Defendant to amend the scheduling
25   order. Defendant asserts the brief extension is necessary both because of “scheduling conflicts from
26   the government shut down” and counsel’s workload. (Doc. 17 at 1) It does not appear Plaintiff would
27   suffer any prejudice from the delay in briefing, and Plaintiff’s counsel has agreed to the amendment of
28   the scheduling order.

                                                          1
 1        Good cause appearing, the Court ORDERS:
 2        1.    Defendant’s motion for a second extension of time (Doc. 17) is GRANTED; and
 3        2.    Defendant SHALL respond to the opening brief no later than February 22, 2019.
 4
 5   IT IS SO ORDERED.
 6
       Dated:   January 22, 2019                       /s/ Jennifer L. Thurston
 7                                              UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
